COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-050-CR


QUIENTON DION ELDRIDGE                                             APPELLANT
A/K/A QUIENTON ELDERIDE
                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Quienton Dion Eldridge a/k/a Quienton Elderide entered an open

plea of guilty to one count of aggravated assault causing serious bodily injury,

enhanced by a repeat offender allegation to a first degree felony. See Tex.

Penal Code Ann. §§ 12.42(b), 22.02(a)(1), (b) (Vernon Supp. 2009). He brings

two points challenging his conviction and twelve-year sentence. We affirm.




      1
          … See Tex. R. App. P. 47.4.
      In his first point, appellant contends that the trial court erred by failing to

order a psychological assessment under article 42.12, section 9(i) of the code

of criminal procedure because the presentence investigation report (PSI)

admitted into evidence showed that appellant’s “grandmother had taken him to

a psychiatrist when he was 15 and he attended counseling sessions for a

‘length of time.’” Tex. Code Crim. Proc. Ann. art. 42.12, § 9(i) (Vernon Supp.

2009).   According to appellant, that fact, coupled with the facts that his

mother took drugs, his father abandoned the family, he suffered abuse from his

mother’s boyfriends, and he did not have stable housing showed that he must

be suffering from a mental impairment.

      To preserve a complaint for our review, a party must have presented to

the trial court a timely request, objection, or motion that states the specific

grounds for the desired ruling if they are not apparent from the context of the

request, objection, or motion. Tex. R. App. P. 33.1(a)(1); Mosley v. State, 983
S.W.2d 249, 265 (Tex. Crim. App. 1998) (op. on reh’g), cert. denied, 526 U.S.
1070 (1999).     Here, appellant’s attorney stated, “No objection,” when the

State offered the PSI. The failure to object at trial results in waiver on appeal

of any error by the trial court in failing to order a psychological evaluation under

article 42.12, section 9(i). Nguyen v. State, 222 S.W.3d 537, 541–42 (Tex.

App.—Houston [14th Dist.] 2007, pet. ref’d).           Accordingly, we hold that

                                         2
appellant failed to preserve this complaint for review. We overrule his first

point.

         In his second point, appellant claims that the probation officer who

prepared the PSI should not have made a recommendation in the PSI that

appellant be sentenced to confinement in the penitentiary. See Tex. Code Crim.

Proc. Ann. art. 42.12, § 9(a) (providing that “[i]t is not necessary that the

report contain a sentencing recommendation”).          Again, however, appellant

failed to complain about this recommendation when the PSI was admitted at

trial. Thus, he failed to preserve this complaint for review as well. See Tex.

R. App. P. 33.1(a)(1); Sanchez v. State, 222 S.W.3d 85, 89–90 (Tex.

App.—Tyler 2006, no pet.). We overrule his second point.

         Having overruled both of appellant’s points on appeal, we affirm the trial

court’s judgment.

                                              PER CURIAM

PANEL: LIVINGSTON, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 12, 2009




                                          3